OFFICE OF THE ATTORNEYGENERAL OF TEXAS
                AUSTIN
Hon. Charles E. %a-,       Pa&t?2



        .?%oesthe Cctissloner have authority to
    ;~kz n lmnediatesettlementat the hands of the

         Thim, In event of refusal to III&~settle-
    ment, and after Certiiioateof Inspeationhas
    been revoke%, and the dealer sends out nursery
    stooks,would he be sub&at to prosecutionunder
    the provlslonsoi Artlole UOS, Penal Co& of
    Texas?" (parenthetloalinsertionsours)
         Artiole 119, Revised Civil Statates, 1925, reads
as follows:
         "The proteotlonor fruit trees, shrubs, an6
    plants Sba~ be under the spp8rvi6ion and control
    of the coraalsslonor
                       of srglculture. The commls-
    sioiwr shall   prepare and enfoxoe suitable   ,mleb
    and regulationsror the traffla aid ehlpaent of
    cape janmine, out flowers,and such ,greenhouse
    and floral ~hlpaeatsas w'require control, and
    for the lnapeetlonof mrkserIe?J, greenhoties,oroh-
    ards, farest~trees, and all produots ori&natimg
    fxom the same, withln the meaning of thls uhapter.
    He shall enforce the ~rovis~onaof thti chavter and
    BE& cad enforoeeuoh other rules.amlreRulntiom
    not lnoonslstentherewith as may be deemed access-
    orytooarrytheeamintoeffeot.         II ebllal8
    prOYi&e such rules and~egulatfon6 aoLer&       al&,
    private or publia parks avmues of shade trees,
    shrubberyand ornsmentabalongthestreeta      of
    oltlw, for aity residences,and oity ~property
    generally,an will aeaure a proteatlonand Unity
    from Insect peats and contagiousdlseaees intended
    to be provided for by this law." (Mts lQQQ;p.%l.II.)
    (Underscoringours)
         Micle     126, %evised Ciril Statutes, pr0VideS:
         90 asoertalnwhether nursery~stooi%i lnf4iOted
    wlth diseases er pests, the ConmissIoneraha.lIaause
    to be made at least onoe enah year, an ezaPfPation
    of each nursery or other plaoe where mrreesyato@k
    is exposed for s&e.    If swh atoek mo examined la
    apparentlyfree In all reepeots from eny BontagiOU
    or 3,nfeatlous disea8e or dsnareroesly
                                         injWlou In-
    Beet pests, the c;omarla6l~n~r~~'srnall
                                       iesw to tae owner
Hon. Charles E. Bmghmin, Pa@ 3



       or pxoprletoror suoh steak a oertiilcatarecit-



       ierred, It shall be v01d.~ (Undersoorlngoure)
           Artlole     127, gevlsed Civil   Statutes,   containsthe
romtting   prwieions     f
            "~Unurserystock~~n~ignedior      shipment,
       or shipped by freight, expreessor other msans
      of transportation   shall be acooapenLedby a
      eopyotaald certitiaoteattaahsdto eaohoar,
      box, bale, bundle or paolage. Vihensuah box,
      bale, bundle, or paakage, contalna nursery steak
      to be delivered to mix8 than one person; partner-
      ship, or oorporation,eaah portion of such mm-
      sery 6tOOk to be deliveredto such person, m-
      mershlp or corporation,shall also bear a 60 y of
      the certl,flcafe of inapeotionissued as prw 4ded
      'in the preoedlngartlcle.w
         Article 129, Revised Civil Statutes, pxovldea for
xevocatlonof taxtViaate bythe Oxnulssionerof AgrSadLtoce:
           *The G3sdssioner may xewke any aertlrhat6
      Issued under this ohapter when he f.Zndsthat falne
      representationshave been made by the mrt~ Eo
      whom the same was issued. or upon refufsal OS swh
      party to ao?iIply
                      wlthths law, lnatruotionaor ties
      ~lven by the Coarmlssloneras authorizedby this
      chapter.w    (Unf¶er6coxlng   ours)

         ~~%lcle 133, Revised Ciyll Statutes, authmlsea the
collectionof reasonablelnsp8atlonfees by the comai8atoneZ
of iigrlaulture:
           The Comlssloner shall fix and oolleot rea-
      aonable fees ror the lnspeatlon herein wovided
      ?or. of not iess wan two do~ars and rirty aent5
      nor more thau fifteen dollars ior eaoh inspeetlon.*
      ~nderssorlng ours)
           Article 135, Revised Cltil statutes, 1925, prorideS:
Eon. Charles   3. Baughmm, Peg6 4



     suah.a.gent Shall have proper oredeutlalsrrom the
     dealer he represent6or eo-operateewlth; and
     tailing In that, sny such agent shall be classed
     as a deder,   and subject to such rules as ntaybe
     adopted tielatlngto them, and shall be amenable
     to the same peaaltlesfor the riolation   of any
     pro716lon of this law.*
           Art1018 1693 of the Penal Code of T&a8 reads as
SOllOW5l
           "'Alln1U'EeX'ystOakODfl6ign8d.:
                                      ~CQ'6hipmePlt,
     or shfpped by freight, expxe6s or other mans or
     tren6portatlonshall be aeoompaaled by a copy of
     said cextlilaate attaohedto eaoh oar box, bale,
     bantileor package. When such box, bafe, bundle or
     paakage arntainsnursery 8tock to be dellvexedto
     more them one pemon, partnershfpor dorporatlon,
     each portion of m8h nursery steak to be so delis-
     ered shall also bear a WDYOS.sueheemtlficateof




          Rev%8wlng the nost p8I.-t%nent
                                       oi the above quoted
statutes hrtlale l26 requiresthe Conuulesloner  Oil'Agrloul-
tat8 to issueto the owuer or $roprletor of nursery st#k a
certlfioateor lnspeotlonwhere em examination,to be aade
at least once a year, dl6elOS8Ssaah stook to b8 ire6 frog
disease and lnseot pests.
           Artiale 3.27stipulatesthat a oopy 0r the 00dri-
oat8 of Inspectionaooompany all shipments or nursery etoek.
~tiole 1693 or the mxml Code makes it a penal orfense to
Ship nursery stock wlthout the aertiiioate.
          Artlole 129 provides ~ferre~aatlon of the 8ertlfi-
aate on certain conditions, lnclndfngrefta6aXal the Party to
whom It waS iesned *to comply tit&the Ia+.
Xoc. Charles E. ??augbmn, Page 5



         Artfole 133 authorizesthe CcmmlseLonerto *Six
and collect reasonable fctm* for tke lnspcetlon,said fcee
re&ngfromTWo     Dollars anaLrirtycsnts tofirteen Dollars.
          Tixmi ia no provision In the 'tarloufi
                                               artiolcs abow
quoted as to the time and mtnnem of payment of the fees for
the lnspeotion.
          Sin00 the ocrtlflcate~oovlded Sor In lirticlcl26,
""P'",iis ncoessary for the nhlpacnt of nursery s,tock, it has
oert n.oS the che.racterIstice o? a permit, or a lloensc
which has been deiined as a Sorm oS pen&elon.Srom the  tapr;oPcr
authorltieeto periorm ocrtcln aots end ocrry on a ocr
businass,8nd the law rclatln& to paymmt of.&mnse. Or per-
nltiees appcam to be applleablc.
         2'7Tcx. Juris.p,iW@i *Ordlnarllythe right to
    a lioenee dependeupon the payment of a See * + **
         27 %Mr. amf.6. ,892: . "LiacMlag sleaBuTc8qLLwc
    generallyprrmldc i &: thepaJnsnt0raaornbythe
    licensee to a&ray the exptm88 of issuing the ll-.
    ocmc and cram&&q the applieaut or supervfrring~
    the business to be oonduetcd.   Suoh oharges arc
    umally denomiactcd ~fccst. A license ice is not a
    fox, but a prioe 6sxactcd ior the exerolse or a pri-
    vilege. It la levied unaer.thc polio8 ma.mt the
    taring powcx',aadthe~cforc differccssentially




         57 CoqmcJuris p.Es1: g9!hetlmeaudraanner
    0s payment of a liocn88 r88 or tax arc gcimraZly
    governed by the provisionS OS thi statute or OZdi-
    naaoe rcquirlngthe 1Ocense or tar, th~.gcnecl.ly
    bclag payable annu8Uy.
         Vaymant in advance. ?cy5ent of a license
    fee map be and generally is rcquirredas a oondf-
    tion premdent to the issuance of a license and
    8ngag.lng in bwa888,   ma  a 3388~8 *sued    betom
    suoh Payment is mid.    Undersomcstatatcsand
    ordinanoespayment Ln aax?anoCis clcc requtied Or
    license or oooapation taxes, and where a tax fs 2m-
    posed monthly, an appliea8ti w&f3ha8 already pweued
    the business ror eom0 tbitedthout tddne louta
                                                                    306



~n.Charles    !3aughutau,F~e6



    liocnse or paying the tax is not entitled to a
    lIceme without the payment or tender of baok
    taxes for the tiiache has engaged in the busi-
    ness. Under otlmr statutes or oraIn8a8881hou-
    ever, a license or ocoupctlonfcx Is not payable
    in aavt3m3or as a oon~tion preaedcnt to engcg-
    Ing In business,partloularly~uhere  the tcx Is
    ~a~3abg          tothe aaaunt0ram~       fyos
             .n
          Itwill be noted thatuhcrc the itatutc prmidcs
ror the time and msnner 0t paylasntor ices, pitymat 0f the
roe in advance Is a gcncwil rule. Ia scxe Ihctaa~~, how-
ever, the nature or the tax prevents paymat in aavame,
~-whwc the tax Is graded aooordlng to the amount or an-
nual sclca3or Income. 37 Corpus auriS $251.'
          Wher6 the statutes 0ontai.nno express provIsIon
as tc.tImc aud payment or rees suoh as are authctizcdby
Art1016X53, Rctiscd Civil Statutcc,.1925,It la acocsocry
to isoertainthe Intent 0r the Legislaturefrom ca caalysicr
hi the statute8 a8 a whole In regard to the tlmc of pa-t.
           BamInstloa of the aurscry stock aa itmam3        of
a ocrtitiaatcor InspcotIcalnvclvcs a 0crtai.namount of em-
         The objeot or the tees le to defray the expense.
Ez*the     lcnguagc of &rtIole lS6, Bc~Ised Civil Statutes,
lWZi,Icman&atarytothc      cffcatthatthe     Ccaml~eionbrof
igrioultureIsauc a ocrtIrIcatcto the omwr or proprietor
sf nursery etook passing the test still It Is equcllymanda-
'Wy under ArtIole X%3, RcYIsed C&L1 Statutes,lOSEi,for him
;o rix and oollcot reasonable reea.r0r the laqmation. A
~8rtIfIoatc  of Incpeotlon Is a ocadItIonprcacdcat to ah%-t
linursery steak. To 8hIp 'nurserysteok without It is a rio-
 atlca or then,eIril and orlmlnal statutes af the Stat0 of Texas.
 fhenursery 8took omcr Is not entitled to the Inspcctlon8ee
 iae ofthe ~~tmenf0ragrio~~anathellosPsctromrths
 .kt8 on a oredlt basis. Suuh a oolrstraatian mwld olromawsnt
 *he pwpcsc or the kot andenable     xursery ctauk ommra and pro-
rietim   to take advantqc   or   the   ben8rit or the Aot at t&3
Wmce     or the #tats.
        Atticle U9, R8vlsca Citilstatutes,.192s. author-
a3 the Com.l~sIaneror Agriculture to wenf43roethe provI-
lms or this uhaptcz aud etifnwc suuh ether mlccaaa rcgu-
atlanenot InoonsIstcnthcri$wIthas mcy be doearedneccsscry
                                                                              .
                                                                                  307


lion. Charles 2. Raughman, Ba6e 7


to carry   ths saze into   effect.”
           Art. 129, R. i. 5. 1925, authorizes  the Comml6eioner
of AgriCtitUre t0 P3YOke a oertificate  “when he finds that
false represcntstlons  have been made by the party to whom the
sane was issued” or “u,non refusal of suah party to comply with
the law, instructions  or rules given by the Comu&ssioner as
authorized by this chapter.”
             Khlle it is not advisable Sor the Repart,,mnt of A,@-
culture to issue the certificate       without having first   collected
the tispeotion    Sees, still   in those cases where the oertifioate
has been issued with the understanding that the aertIfIoate           fee
be paid, the lan@x@       of Art. 129 is broad enough to authorize
revocation on the ground either that the oertitioate         holder
obtaIned the oertitloate      by representing  that he wmld rexaft
r0r tieme ana not havLng done so or intendl~       to do SO, thereby
obtalnlnG same under a false representation.         iup3.n non- ay-
ment amounts to a refusal      of the party to oomply with *t Iic law,
instruotlons    or rulesn uhloh call for payment.
              Art. 1693 of the Penal Code oontalns the sI,gnlSIoaht
prtiIsion     that whoever is %zongrullg        In posscsslon    or suoh
oertIflcate*      Is subject to Sine.     Xhore the certISicat8      of in-
spection has been revoked under Artiole l.29, R. C. S. 1925, by
the Cozm.l.saloner    on account of rerusal to m&e            yment, and
the possessor thereof sends out or delivers wit gaIn the state,
trees,   vines,    shrubs, plants, bud8 or cuttlngs,        I. 8. t#ursery
stock subject to the Act, then such nursery dealer 16 Yb~ong-
rully !m possession       oS such certificate*’     upon the strength
or which he z&es his shlprnents, and is subjeot to prO5eOUtIOn
under Art. 1693 of the Penel Code.
            It is our opinion that the Conmissioner 0r figrloul-
ture has the authority to refuse issuanoe of the certljicate
or inspection   provided for under rrrtiole 126, Revised Civil
Statutes 1923, to owners and proprietors      of nursery steak un-
less the inspection    fees provided for under Artiole 133 be
paid at the time or lssuanoe* that where the certlfionte       OS
inspection has been issued w&hout        aymnt therefoar#, the corn-
missj.oner has authority to require f mediate     settlemmt   Of the
inspection Sees from the dealer- and furthermore, that In QBses
where the certlfloate     has been issued   the ConmLssio~s~ has the
authority under titicle     129, Revised &lril statutes to revoke
any cortiSioate   for whloh the owner or proprietor     OS nurSerJr
stock has persistently     delayed or retused to pay; ahd SInalU,
where the party to whom the oertifioate      OS Inspection has been
issued refuses to pay~the +ospeotIon fees thereior ana oontin-
ues to send out nursery stoukz under the authority OS said
Bon. Charles E. Bau@nWl, Fage 8


certifioatedf Inspection,he is subject to proseoutlonand
fine under Article 1693, Penal Code of Texas, for operatirrg
under a certificateof Inspeotionwrolyiully in his posses-
slon.
          Trusting that we hare fully answered your in&r-
188, we are

                                     Yours very truly




             ATTORNEYGENl?XUL
                            OP TEXAS